Citation Nr: 0216937	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  02-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUE

Entitlement to service connection for congestive heart 
failure due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1945 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  In August 2002, the veteran testified at a 
personal hearing before the undersigned Member of the Board 
in Washington, DC.  


FINDINGS OF FACT

1.  Service connection is in effect for asbestosis.  

2.  The medical evidence shows that the veteran's congestive 
heart failure was not caused by or aggravated by his 
service-connected pulmonary disability.  


CONCLUSION OF LAW

Congestive heart failure is not proximately due to or the 
result of, nor was it aggravated by, the veteran's service-
connected asbestosis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
October 2001 rating decision and May 2002 statement of the 
case, the veteran and his representative were apprised of 
the applicable law and regulations and given notice as to 
the evidence needed to substantiate his claim.  In addition, 
by letter dated in October 2002, the Board explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  The veteran was advised that 
medical evidence linking his congestive heart failure to his 
service-connected asbestos exposure was needed to 
substantiate his claim.  He responded that the Board should 
decide his appeal based on information and evidence already 
of record.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations 
and opinions.  As discussed in detail below, the Board finds 
that the evidence in this case is sufficient to render a 
determination, such that an additional medical examination 
or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  A preexisting injury or disease is 
considered aggravated by military service where there is an 
increase in disability during service, absent a specific 
finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The presumption of aggravation may be 
rebutted only by clear and unmistakable evidence.  38 C.F.R. 
§ 3.306(b).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  In addition, service 
connection may also be established for any condition that is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 517 (1995).  

A rating decision in May 2001 established service connection 
for asbestosis with chronic obstructive pulmonary disease.  

The evidence shows that the veteran was hospitalized at a 
private facility in October 1999 for treatment of 
progressive shortness of breath and palpitations.  He was 
found to be in frank congestive heart failure (CHF) at that 
time.  A cardiologist who was consulted during that 
hospitalization diagnosed congestive cardiomyopathy, 
possibly induced by alcohol, and/or underlying coronary 
artery disease, or a combination of the two.  It was 
reported that, in view of the veteran's past history of 
smoking, he may also have underlying chronic obstructive 
pulmonary disease (COPD) and possibly some element of cor 
pulmonale.  It should be noted that the treating physicians 
at that time were apparently unaware of the veteran's prior 
exposure to asbestos.  

VA outpatient records dated from October 1999 to October 
2000 reflect ongoing treatment and cardiorespiratory 
evaluation.  It was apparently during that work-up that the 
relevance of the veteran's past exposure to asbestos was 
discovered.  Chest x-rays, CT scan of the chest, and partial 
pulmonary function testing revealed CHF, COPD, and bilateral 
asbestos-related pleural thickening.  None of the examiners 
opined as to the etiology of the veteran's CHF.  

A VA compensation examination was conducted in April 2000.  
It was noted that echocardiography in December 1999 had 
shown a severely depressed ejection fraction of 20 percent.  
That examiner also did not comment on the etiology of the 
veteran's CHF.  

In September 2001, however, another VA compensation 
examination was conducted to obtain a medical opinion as to 
the etiology of the veteran's CHF.  The examiner reviewed 
the claims file, including several pages from a medical text 
that had been submitted by the veteran.  The examiner stated 
that CHF and cor pulmonale occur together only in the 
presence of extensive parenchymal fibrosis.  He noted that 
the chest CT scan had shown no evidence of parenchymal 
fibrosis.  Therefore, the examiner concluded that the 
veteran's CHF was not secondary to his asbestos exposure.  

Another opinion was obtained from a VA physician in April 
2002.  That examiner also indicated that the claims file had 
been reviewed, along with the veteran's VA treatment 
records.  The examiner commented that the veteran's EKG did 
not reflect findings indicating that his COPD was a strain 
on his heart.  It was noted that the records did not show 
that the veteran's lung condition was his predominant 
medical problem.  Finally, the examiner commented that, in 
his opinion, there was no evidence that the veteran's non-
service-connected heart disability had been aggravated by 
his service-connected asbestosis.  

The veteran testified at a personal hearing in August 2002 
to his belief that his asbestos exposure had caused his CHF 
and stated that some physicians had indicated to him the 
such might be the case.  

Despite the veteran's sworn testimony that physicians had 
told him that his heart condition might be due to his 
asbestosis, the medical records do not reflect such medical 
opinions.  The Board cannot accept the veteran's testimony 
as to what his physicians said as competent evidence 
regarding the etiology of the condition.  The record must 
contain evidence from physicians on that issue.  

However, the medical evidence that is of record on the 
question of the etiology of his CHF specifically indicates 
that the CHF is not due to the veteran's asbestosis, nor has 
it been aggravated by the asbestosis.  There is no contrary 
medical evidence.  The Board must weigh the available 
evidence.  In this case, the Board finds that the evidence 
concerning the issue on appeal is sufficient to make an 
informed, equitable decision.  The issue is not 
controversial, nor is there conflicting medical evidence in 
the file.  Further, specific medical opinions concerning the 
issue on appeal have been obtained.  

Weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for CHF due to his service-
connected asbestosis.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, because the 
preponderance of the evidence is against the veteran's 
claim, the provisions of § 5107(b) are not applicable.  

Therefore, the veteran's claim for service connection for 
CHF due to his service-connected asbestosis must be denied.  


ORDER

Service connection for CHF due to the veteran's service-
connected asbestosis is denied.  


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

